DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 20-36 and 38-43 are allowed in light of the applicant’s amendments, arguments filed 11/19/2021 pages 11-14 and in light of the closest prior art made of record OSAKA et al. (US PUB 2017/0235094), and electronic terminal disclaimer filed on 04/21/2021.

EXAMINER NOTE
3. 	In view of the amendments and applicant's remarks filed on 11/19/2021 have been considered and are persuasive thereby claim and drawing objections are hereby withdrawn.

Terminal Disclaimer
4. 	The terminal disclaimer filed on 04/21/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent No. 10,295,782 has been reviewed and accepted. The terminal disclaimer has been recorded.

	

Reasons for Allowance
5. 	The following is an examiner's statement of reasons for allowance: The closest prior art OSAKA et al. (US PUB 2017/0235094), taken singularly or in a combination fails either to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 20, 31 and 36.
	The prior art of record, specifically OSAKA et al. (US PUB 2017/0235094) teaches “as illustrated in FIG. 1 and FIG. 2, yoke 20 has a substantially quadrangular cylindrical shape. That is, yoke 20 includes outer cylinder part 202 having a substantially square cylindrical shape, and upper end portion 204 having a substantially quadrangular ring shape protruding to the inner side of outer cylinder part 202 at the upper end (front end) of outer cylinder part 202. In addition, at the four corners of the inner side of ring-shaped upper end part 204, yoke 20 includes four inner vertical extending parts 206 extending perpendicularly downward in a direction parallel to optical axis O”, and “Front plate part 202F includes front cutout part 202a that opens downward, and rear plate part 202B includes rear cutout part 202b that opens downward. Front plate part 202F includes protrusion part 207 that protrudes downward at front cutout part 202a. Front plate part 202F is also referred to as first plate part, and rear plate part 202B is also referred to as second plate part. In addition, front cutout part 202a is also referred to as first cutout part, and rear cutout part 202b is also referred to as second cutout part”, paragraphs [0083] and [0089], FIGS. 1-2.
“when enclosure assembly 300 encloses camera module 132 and circuit board portion 170b, enclosure assembly 300 may become grounded. For example, as described above with respect to FIGS. 2A and 2B, circuit board 170 may be coupled to ground, and may include one or more accessible ground points. In particular, various regions of circuit board portion 170b may include ground points in the form of exposed copper. As shown in FIGS. 4C and 4D, sidewalls 320, 330, and 340 may not only couple and fix to corresponding surfaces of casing 134 and base structure 136, but may also couple and fix to circuit board portion 170. That is, while a first portion (e.g., the portion having a length of `m`) of each of sidewalls 320, 330, and 340 may couple and fix to the corresponding surfaces of casing 134 and base structure 136, a second portion (e.g., the portion having a length of `n`) of each of sidewalls 320, 330, and 340 may couple to side portions of circuit board portion 170b. These side portions of circuit board portion 170b may include some of the one or more accessible ground points, and may thus ground enclosure assembly 300”, paragraph [0061].
However, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan, the instant invention regarding “a first circuit board comprises: a first side disposed closer to the first corner part of the cover than it is to the second corner part of a cover; and a second side disposed closer to the second corner part of the cover than it is to the first corner part of the cover, and a shielding terminal is disposed at a position closer to the first side of the first circuit board than to an imaginary center line of the first circuit board, and the imaginary center line is positioned at a center between the first side and the second side and is parallel to an optical axis direction.”, as presented in claims 20, 31 and 36. 

Claims 21-30, 32-35 and 38-43, which depend from claims either 2, 32 or 36, are also allowed.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claims 20-36 and 38-43 are hereby allowed.
	



6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.










Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
December 28, 2021